                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     KARL BOHEE,                       ) NO. CV 19-4990-GW (KS)
11                                     )
                     Plaintiff,        )
12
             v.                        ) JUDGMENT
13                                     )
14                                     )
     CLINTON HARRELL, et al.,
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: March 13, 2020
24                                             _____________________________________
25                                                        GEORGE H. WU
                                                 UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
